________




AFFIRM; Opinion Filed November 14, 2012




                                              In The
                                    Qlourt of ppcat
                           if iftj Ottrict of ZJtcxa at Oafta
                                      No. 05-12-00591-CR
                                      No. 05-12-00592-CR

                            BRUCE KEVIN CONWAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-57835-M, F10-61538-M

                               MEMORANDUM OPINION

                       Before Justices ONei11, FitzGerald, and Lang-Miers
                                  Opinion by Justice FitzGerald

       Bruce Kevin Conway was convicted of possession with intent to deliver cocaine in an

amount of four grams or more but less than 200 grams and possession with intent to deliver

cocaine in an amount of one gram or more but less than four grams. Punishment was assessed in

the first case at ten years’ imprisonment. Punishment was assessed in the second case at ten

years’ imprisonment and a $2,000 fine. We adopted the trial court’s finding that appellant no

longer desires to pursue the appeals and we ordered the appeals submitted without briefs. See

TEx. R. App. P. 38.8(b)(4). Absent briefs no issues are before us.
C
C
o
C
C
C
    Zvm
                                       /   ?




                                 Qrourt of Ztppeat
                        jfiftj ttrict of exa at at1a

                                      JUDGMENT

BRUCE KEVIN CONWAY. Appellant                    Appeal from the 194th Judicial District
                                                 Court of Dallas County, Texas (Tr.Ct.No.
No. O5l2-OO59 1-CR       V.                      F07-57835-M).
                                                 Opinion delivered by Justice FitzGerald.
TIlE STATE OF TEXAS, Appellee                    Justices O’Neill and Lang-Miers
                                                 participating.

      Based on the Court’s opinion of this date, we AFFiRM the trial court’s judgment.



Judgment entered November 14, 2012.                            -




                                                        KERRY P. Fl FZGFRAI 1)
                                                        .Jt 1
                                                            STI( F
                                 Qlourt of 1pptat
                        if iftj Oitritt of 1texa at atta
                                      JUDGMENT

BRUCE KEVIN CONWAY. Appellant                    Appeal from the 1 94th Judicial District
                                                 Court of Dallas County. Texas (Tr.C’t.No.
No. 05-12-00592-CR       V.                      F 10-61 538-M).
                                                 Opinion delivered by Justice FitzGerald,
Ti-IF STATE OF TEXAS, Appellee                   Justices O’Neill and Lang-Miers
                                                 participating.

      Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.



Judgment entered November 14. 2012.